Citation Nr: 1641202	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-20 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected cervical degenerative disease, evaluated as 10 percent disabling prior to September 26, 2011, as 20 percent disabling from September 26, 2011 to December 12, 2011, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to September 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a claim for an increased rating for service-connected cervical degenerative disease, evaluated as 10 percent disabling.  

The Veteran appealed, and in July 2012, the RO granted the claim, to the extent that it assigned 20 percent rating with an effective date of September 26, 2011, and a 30 percent rating with an effective date of December 12, 2011.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to September 26, 2011, the Veteran's service-connected cervical degenerative disease is shown to have been productive of  complaints of pain, and some limitation of motion, but not limitation of flexion to 30 degrees or less, or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the period from September 26, 2011 to December 11, 2011, the Veteran's service-connected cervical degenerative disease is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the cervical spine to 15 degrees or less, or ankylosis of the entire cervical spine.  

3.  As of and December 12, 2011, the Veteran's service-connected cervical degenerative disease is shown to have been productive of complaints of pain, and some limitation of motion, but not unfavorable ankylosis of the entire cervical spine


CONCLUSIONS OF LAW

1.  Prior to September 26, 2011, the criteria for a rating in excess of 10 percent for the Veteran's service-connected cervical degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).

2.  For the period from September 26, 2011 to December 11, 2011, the criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).

3.  From December 12, 2011, the criteria for a rating in excess of 30 percent for the Veteran's service-connected cervical degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she is entitled to an increased rating for her service-connected cervical degenerative disease.  She argues that she has limited movement of her neck, and that if she over-extends she has intense pain for days.  She reports a history of many prescriptions for pain medication due to her neck condition.  See e.g., Veteran's notice of disagreement, received in September 2010.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment records show complaints of neck pain.  A July 2007 VA pre-discharge examination report noted that X-rays showed mild degenerative disc disease at C5-C6.   

In October 2007, the RO granted service connection for cervical degenerative disc disease, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In September 2009, the Veteran filed a claim for an increased rating.  In July 2010, the RO denied the claim.  The Veteran appealed.  In July 2012, the RO granted the claim, to the extent that it assigned 20 percent rating with an effective date of September 26, 2011, and a 30 percent rating with an effective date of December 12, 2011.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at  10 -11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran's neck disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 38 C.F.R. § 4.71a, DC 5237 (cervical strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003) are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted for: Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

 A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.

 A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board notes that the December 2011 VA examination report shows that the Veteran was noted to have intervertebral disc syndrome (IVDS).  However, there is no medical evidence to show that she has "incapacitating episodes" as defined at DC 5243 at any time during the appeal period.  See e.g., VA examination reports, dated in May 2010 (noting no doctor-prescribed bed rest in the last year, and no incapacitating episodes in the last 12 months) and December 2011 (noting that she did not have any incapacitating episodes due to IVDS in the last 12 months).  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Prior to September 26, 2011

A report from the Green Wave Family Wellness Center, dated in April 2009, shows that the Veteran's cervical spine had flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 35 degrees, left lateral flexion to 25 degrees, right rotation to 80 degrees, and left rotation to 75 degrees.

A VA examination report, dated in May 2010, shows that the Veteran's cervical spine was shown to have flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  Toe walk, heel-to-toe walk, and heel walk, were normal.  There was no scoliosis.  Gait was normal and un-assisted.  

A rating in excess of 10 percent prior to September 26, 2011 is not warranted.  During that time, the Veteran is not shown to have forward flexion of the cervical spine limited to 30 degrees or less, or a combined range of motion of the cervical spine limited to 170 degrees or less.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board therefore finds that the evidence is insufficient to show that the criteria for a rating in excess of 10 percent under the General Rating Formula have been met prior to September 26, 2011.  

Prior to September 26, 2011, a rating in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998). 

Reports of private chiropractic treatment, dated in April and May of 2009, note vertebral subluxation complex with myospasm.  The April 2009 report shows that the Veteran complained of excruciating pain in her "cervicals," upper trapezius, and right shoulder, as well as migraine headache.  
 
A private X-ray report, dated in April 2009, contains an impression of spondylosis C5-6 with endplate hypertrophy away from the canal, and limited curve reversal in the cervical spine apex at upper C4.  

A report from the Seawind Medical Clinic, dated in May 2009, notes complaints of neck pain that went down through her right shoulder to her right wrist.  She reported that 800 milligrams of Ibuprofen did "not even touch" her pain and that "it has gotten to the point of being too much."  There was decreased range of motion secondary to pain (specific degrees of motion were not provided).  The assessments were neck pain, and muscle spasm.  She was prescribed medications that included Flexeril and Daypro.  

A VA MRI (magnetic resonance imaging) study, dated in October 2009, contains an impression noting uncovertebral hypertrophic changes at C3-4 leading to left neuroforaminal encroachment, right lateral disc herniation at C4-5 with resultant right neuroforaminal encroachment, and central disc herniation at C5-6 without associated spinal canal or neuroforaminal encroachment.  

A VA X-ray report, dated in October 2009, notes disc space narrowing and osteophytic spurring greatest at the C5-6 level, with less prominent degenerative disc disease at C4-5 and C6-7.  The impression was degenerative disc disease.  

The May 2010 VA examination report notes the following: the Veteran reported that she was unemployed as of February 2009 due to being fired for "a mental breakdown." She was a full-time student.  She took Tramadol, one or two tablets, three times per day, as needed for pain.  She had received neurofacet injections in April 2010 without relief, that made her pain worse.  She complained of intermittent to fairly constant pain at the right side of her neck that radiated down into her right hand, with weakness at the right ring and pinkie finger.  She complained of flare-ups two to three times per month, lasting two to three days, alleviated by leaning backwards, laying down, or taking Tramadol or Motrin.  There were no functional limitations.  On examination, deep tendon reflexes were 3/4 bilaterally at the biceps, triceps, and brachioradialis.  There was no atrophy, hypertrophy, or loss of muscle tone.  Strength was 5/5.  Sensation was normal and equal bilaterally to vibratory sense, pin prick, and light touch.  There was no painful motion, spasms, fatigue, lack of endurance, weakness, incoordination or instability, or loss of function with repetitive use, except as noted.  Loss of function due to flare-ups could not be determined without resort to mere speculation.  The Veteran is independent in her activities of daily living and does not require assistance with bathing, changing clothes, or tying her shoes.  The relevant diagnosis was cervical degenerative disc disease with strain, with no radiculopathy, and no objective finding of functional limitation.  The Veteran's cervical spine symptoms do not impair her activities of daily living or ability to perform sedentary or physical employment.  She is able to secure or follow a substantially gainful occupation consistent with her education and occupational experience if she chooses.  

A report from Cumberland Physical Therapy, dated on September 19, 2011, shows that the Veteran complained of low back pain, but not neck pain.  

In summary, prior to September 26, 2011, the Veteran is not shown to have the required limitation of motion for a rating in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a rating in excess of 10 percent on the basis of functional loss due to pain.  In particular, the May 2010 VA examination report shows that there was insufficient evidence of such symptoms as painful motion, spasms, fatigue, lack of endurance, weakness, incoordination or instability, or loss of function with repetitive use.  Therefore, even taking into account the complaints of pain, the evidence is insufficient to show that the Veteran has neck symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the loss of motion in the cervical spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

September 26, 2011 to December 11, 2011

A report from Cumberland Physical Therapy (CPT), dated on September 26, 2011, shows that the Veteran's cervical spine had forward flexion to 20 degrees, side-bending to 28 degrees (right), side-bending to 22 degrees (left), right rotation to 30 degrees, and left rotation to 45 degrees.    

For the period from September 26, 2011 to December 11, 2011, a rating in excess of 20 percent is not warranted.  The CPT report shows that the Veteran's neck had flexion to 20 degrees.  There is no evidence to show that forward flexion of the cervical spine was limited to 15 degrees or less, or that the Veteran had favorable ankylosis of the entire cervical spine.  In summary, there is no evidence to show ankylosis of the cervical spine.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for an evaluation in excess of 20 percent for the period from September 26, 2011 to December 11, 2011.

A rating in excess of 20 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  The CPT report shows that the Veteran complained of a 2 to 21/2-year history of neck pain that radiated to her right should and right arm, with a constant ache and throbbing, and difficulty in range of motion (i.e., turning her head).  She said that she avoiding lifting and carrying things.  On examination, significant muscle-guarding was present during mobility testing.  There was hypertonicity with tenderness throughout the cervical musculature.  There was pain in all planes of motion.  Strength in the upper extremities was as follows: right shoulder flexion 4+/5, left shoulder flexion 5/5, right shoulder abduction 4/5, left shoulder abduction 5/5, right biceps 4/5, left biceps 5/5, wrist extension 5/5 bilaterally. 

In summary, for the period from September 26, 2011 to December 11, 2011, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 20 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a rating in excess of 20 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has neck symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the neck more nearly approximates the criteria for a 30 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

From December 12, 2011

A VA examination report, dated in December 2011, shows that the examination was performed on December 12, 2011.  The Veteran reported that she was currently unemployed due to a panic disorder.  The report shows that the Veteran's cervical spine was shown to have flexion to 10 degrees, extension to 10 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  There was no finding of ankylosis.  An associated X-ray report notes preserved vertebral body heights, moderate disc space narrowing at C5-C6, and mild disc space narrowing at C4-C5, with the remaining disc spaces well-maintained.  The report contains an impression of moderate C5-C6 and mild C4-C5 degenerative disc disease.  The examiner concluded that the Veteran's ability to work was impacted to the extent that she had to change positions on an as-needed basis, and that her arm pain required her to take a break  from typing every 20 minutes.  The relevant diagnosis was cervical degenerative disc disease.  

The Board finds that a rating in excess of 30 percent is not warranted.  There is no evidence to show unfavorable ankylosis of the entire cervical spine.  See DC 5237; General Rating Formula.  Accordingly, the claim must be denied.  

Consideration has been given to the Veteran's complaints of pain and functional loss of the cervical spine.  DeLuca; VAGCOPPREC 9- 98.  However, the Board finds that the provisions pertaining to functional loss do not apply, as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  

Conclusion

Service connection is currently in effect for disabilities that include cervical radiculopathy, with an effective date of October 6, 2011.  Prior to this time, the evidence is insufficient to show that the Veteran has any associated neurological abnormalities resulting in a diagnosed disability.  See e.g., May 2010 VA examination report (noting a history of resolved left shoulder strain, a normal bilateral shoulder examination, and that there was no objective finding to support a diagnosis of radiculopathy in either upper extremity).  Accordingly, a separate rating for an associated neurological abnormality is not warranted.  See General Rating Formula, Note 1.  

The Board has considered the Veteran's statements that she should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report her neck symptoms, as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of her disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of her disability.

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as neck pain, and limitation of motion.  The RO clearly based its ratings on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the evidence of record does not show that her disability has caused her to miss work, or that it has resulted in any post-service hospitalization or surgery during the time period on appeal. In this regard, the Veteran has apparently not worked since February 2009 due to psychiatric symptoms.  See e.g., VA examination reports, dated in May 2010 and December 2011.  Service connection is not currently in effect for an acquired psychiatric disorder.  While her disability has resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1, 4.15). The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization. 3 8 C.F.R. § 3.321 (b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not attempted to dissociate any neck symptoms from the service-connected disability in issue.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Furthermore, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased rating is warranted.  

Finally, the associated codesheet to the July 2010 RO decision on appeal shows that the RO indicated that a TDIU was denied.  This decision is deemed to be a denial of a TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed.Cir. 2010); Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed.Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 960(Fed.Cir. 2009) (a VA decision need not expressly discuss a pending claim for it to be deemed denied).the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible.  The Veteran did not appeal this issue.  She has not subsequently submitted evidence of unemployability due to service-connected disability, nor does the claims file contain any such evidence, such that a TDIU issue has been "reasonably raised" by the record.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is therefore not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded two examinations.  While the Board has considered that the most recent examination report is dated in December 2011, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Here, there is no assertion that the Veteran's disability has worsened since her December 2011 VA examination.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

Prior to September 26, 2011, a rating in excess of 10 percent for the Veteran's service-connected cervical degenerative disease is denied.  

For the period from September 26, 2011 to December 11, 2011, a rating in excess of 20 percent for the Veteran's service-connected cervical degenerative disease is denied.

As of December 12, 2011, a rating in excess of 30 percent for the Veteran's service-connected cervical degenerative disease is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


